MURDOCK, Justice
(concurring in the result).
This case concerns awards by arbitrators made pursuant to post-dispute arbitration agreements. As to such awards, Volvo Trucks North America, Inc., argues in its appeals to this Court that the decision in Birmingham News Co. v. Horn, 901 So.2d 27 (Ala.2004), recognizes “a manifest disregard of the law” as a basis for judicial review that is not prohibited by the limitations contemplated by § 6-6-14, Ala.Code 1975. Volvo Truck’s appeals are based solely on its reading of this Court’s decision in that case. Because I agree with the main opinion’s understanding of the decision in Birmingham News, I concur in the result.